DETAILED ACTION

Remarks
This Office action is responsive to applicant’s Appeal Brief filed on July 16, 2021.  

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the instant invention regarding, inter alia, a method for producing a button cell comprising providing a cell cup having a flat bottom area and a cell top having a flat top area, inserting the cell cup into the cell top to form a housing, providing an electrode-separator assembly winding wherein a first of a positive electrode or a negative electrode is formed from a first metallic film or metallic mesh, and welding a first output conductor to the first metallic film or mesh, wherein a portion of the first output conductor lies flat between an end face of the electrode-separator assembly winding and one of the flat bottom area or the flat top area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722